Citation Nr: 1133004	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the hands and feet.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 until April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The case was remanded by the Board in a decision of February 2011 for additional development.

FINDINGS OF FACT

1.  Service connection for frostbite of the hands and feet bilaterally was denied in an August 2005 rating decision.  The Veteran was informed of that determination and did not appeal.  The evidence added to the record since the last determination is cumulative.

2.  The Veteran does not have PTSD.

3.  An acquired psychiatric disorder, including a depressive disorder, was not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for frostbite of the hands and feet bilaterally is final.  New and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2010).

2.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2010).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Service connection for cold injury residuals of both hands and both feet was previously addressed in a rating decision of August 2005 though at the time the claimed disability was characterized as frostbite of the hands and feet bilaterally.  At that time the matter was characterized as entitlement to service connection for frostbite.  The appellant was informed of the decision and of his right to appeal in a letter of September 2005.  When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  

In this case, following the issuance of the September 2005 rating decision denying service connection, the Veteran did not submit a timely Notice of Disagreement, new and material evidence was not received prior to the expiration of the appeal period, and no new relevant official service department records have been associated with the claims file.  38 C.F.R. § 3.156(a), (b), (c) (2010).  Accordingly, the denial of September 2005 is final.  However, pursuant to 30 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Importantly, the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

As noted earlier, it appears that the RO reopened the claim in the 2006 rating decision on appeal.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received.  

At the time of the prior final denial in August 2005, the record included the Veteran's April 2005 claim of entitlement to service connection for frostbite of both feet and hands, and service treatment records showing no in-service complaints or treatment referable to frostbite of the hands or feet.  On separation examination in March 1971, the Veteran's upper extremities, lower extremities and feet were all normal.  Post-service VA treatment records indicated that in April 1995, the Veteran had pain, coldness and numbness in the left arm and hand, as well as pain and numbness alone in the right arm.  There was also low back pain which radiated into both legs and feet.  In November 1995 the Veteran was diagnosed with fibromyalgia.  In December 1998 he complained of a pain of nonspecific origin in all extremities and coldness in the left hand.  In April 2003 the Veteran endorsed coldness in the left arm and hand following an accident in 1993.  In July 2003, he had been diagnosed with upper ulnar neuropathy.

In sum, the evidence at the time of the prior denial included in-service records showing normal upper and lower extremities and normal feet at separation, post-service records showing some symptoms of left arm and hand coldness and some history of pain with numbness bilaterally in the upper and lower extremities.  The claims file also included the Veteran's claim and additional post-service treatment records. 

In March 2006, the Veteran submitted an application to reopen his claim of entitlement to service connection for frostbite bilaterally of the hands and feet.  Evidence added to the record since the rating decision of August 2005 includes resubmitted VA treatment records previously before VA, a March 2007 physician's note stating that the Veteran endorsed a history of frostbite (importantly, the doctor did not cite frostbite related to service), and an April 2007 neurology consultation report indicating left upper extremity numbness since 1993. 

Again, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously before agency decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board concludes that the evidence added to the record is not new and material.  Specifically, the evidence established the Veteran's belief that he had a history of frostbite at the time of the prior denial.  Thus, additional statements to that effect (citing that the Veteran endorsed a history of frostbite, which he clearly believed in the prior claim) are merely duplicative, they are not material.  

The reason for the prior denial of service connection was the lack of competent evidence indicating a current cold-related disability and the lack of evidence of in-service cold injury.  Outside of statement by the Veteran endorsing nonspecific pain and/or numbness in the hands and feet, the record remains devoid of evidence of a current disability related to frostbite or other cold injury related to service.  For the forgoing reasons, the evidence submitted since the time of the last final decision does not relate to any unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Accordingly, the Board finds that criteria for new and material evidence, as set forth under 38 C.F.R. § 3.156, have not been met with respect to this claim.

As no new and material evidence has been received since the last final denial in December 2006, the Veteran's application to reopen his claim of service connection for cold injury residuals of the hands and feet is denied.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A.  § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for an Acquired Psychiatric Disorder

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service stressor to support the diagnosis of post-traumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  However, as discussed fully below because the Veteran does not have a confirmed diagnosis of PTSD, and thus the provisions of the amended regulation regarding stressor verification are not applicable. 

38 U.S.C.A. § 1154(b) requires that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

In a June 2005 stressor statement, the Veteran alleged several stressor events including that while driving a dump truck a bullet grazed his nose in November 1968.  To the extent that such an event may be consistent with the Veteran's service, the Board accepts that the event occurred during service.  38 C.F.R. § 1154(b) (West 2002).  Nonetheless, as noted the Veteran does not have the claimed disability, and thus the in-service occurrence of purported stressor events is not dispositive of entitlement to service connection in this case.  Therefore, stressor verification is not warranted.    

Service records that show that the Veteran's military occupational specialties included pioneer and bridge specialist, both of which are construction-related specialties.  He served in Vietnam from November 1968 to November 1969, and received medals and citations that included the Vietnam Service Medal with four Bronze Stars and the Republic of Vietnam Service Campaign Medal.  Service treatment records show no complaints or treatment of a psychiatric nature.  His psychiatric status was evaluated as normal on separation examination in March 1971.

Based on the foregoing, the service treatment records show that no psychiatric disorder was manifest during service.  This does not in itself preclude a grant of service connection, however, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that no currently diagnosed acquired psychiatric disorder is related to active service for the reasons discussed below. 

Following separation from active service in April 1971, the Veteran underwent a VA general medical examination in January 1995, at which time no psychiatric complaint or disorder was recorded or found.  VA outpatient clinic notes in 1995 did not reflect any psychiatric complaints.  VA clinic notes dated between 1985 and 1999 showing that the appellant received treatment, including psychological intervention and psychotropic medication, for complaints of chronic generalized pain, but again there were no psychiatric complaints and no diagnosis of PTSD during this time frame.

VA outpatient clinical records from 2003 show that the Veteran received continuing psychiatric treatment and follow-up for symptoms reported as depression, sleep problems, isolation issues, nightmares, and heightened startle response.  These were primarily diagnosed as depressive disorder.  In August 2004, April 2005 and July 2007, it was recorded that PTSD screens were positive; although VA outpatient clinic records in December 2006 and January 2008 indicated that screening was negative for PTSD.  In any event, PTSD would not formally found.

In a December 2004 PTSD consultation, the Veteran reported sleep problems, nightmares, and issues with isolation.  The evaluating physician commented that the Veteran was not a reliable historian.  The Veteran stated that during his military service, he had "authority issues" and that he experienced traumatic events every other day while in Vietnam.  The psychologist stated that while the Veteran appeared to meet the diagnostic criteria for PTSD by self report, it was not clear from the evaluation that this was the best description of his diagnostic picture.  Specifically, the psychologist noted that in addition to military trauma, the Veteran had indicated post-service traumas.  Furthermore, the Veteran's history of substance abuse, head injury and the fact that he is a poor historian led to additional uncertainty.  In a subsequent December 2004 treatment note, PTSD was ruled out and the Veteran was diagnosed with depressive disorder, not otherwise specified.

In March 2011, the Veteran underwent a psychological VA examination and endorsed nightmares and flashbacks.  With regard to stressor events, the Veteran stated that he witnessed a friend be crushed by a Caterpillar while in Vietnam and that he saw a man accidently catch fire during a cook-out.  Finally he reported witnessing a man attempt to overdose.  The examiner reported that although the Veteran reported nightmares and flashbacks, he was vague in describing any greater level of detail; describing only "flashes and feelings" that occurred on awakening.  When asked what they were related to, he replied only that they were related to his past.  The examiner stated that the symptoms provided by the Veteran do not meet the criteria for PTSD.  Rather, the Veteran was diagnosed with depressive disorder, not otherwise specified.  Reviewing the claims file, the examiner noted that the Veteran has been an unreliable reporter and poor historian, and that it is unclear if this is due to a limited ability to express himself, or a deliberate attempt to be evasive.

Following additional testing, the VA examiner submitted an addendum report indicating that she administered testing including the Structured Inventory of Malingered Symptomatology (SIMS).  The Veteran's SIMS score indicated a high level of suspicion for malingering.  She noted that the Veteran endorsed "a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders."  She also indicated that the Veteran's scoring on the PCL-M PTSD checklist was below the threshold indicting the presence of PTSD.  Her final conclusions included that the Veteran did not have PTSD, but did have depressive disorder, not otherwise specified.  Depressive disorder, however, was less likely than not related to service.

The Veteran has endorsed several in-service stressor events.  In June 2005 he stated that he observed a man crushed by a Caterpillar as the vehicle rolled over.  He stated that he removed a Marine from a village whose gentiles had been severed and sewn into his mouth, and that he had to move a decapitated body.  Finally, he reported that while showering, a piece of shrapnel nearly struck his toe, and that while driving a dump truck, a bullet grazed his nose.  All of these events, he indicated, happened in November 1968.  In subsequent June 2006 statements, the Veteran endorsed stressors included seeing a soldier crushed to death while unloading equipment, and witnessing a fellow service member engulfed in flames in a cookout accident and trying to smother the fire with his own body.

The Board notes that service connection for PTSD is subject to changes in applicable regulations pertaining to PTSD claims that were appealed to the Board but not decided as of July 13, 2010.  Specifically, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that a claimed stressor is adequate to support a diagnosis of [PTSD], and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R.  § 3.304 (f) (3); 75 Fed.Reg. 39,843 (Jul 13, 2010).

In this case, the Board must find that the Veteran's lay statements are not to be believed.  As cited above, the evidence contains some significant indications of malingering and inconsistencies that diminish the reliability of the Veteran's current recollections.  On a factual basis, based on the Veteran's conflicting statements and the medical evidence cited above, the Board finds that the Veteran is not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  The Board finds that statements from health care providers indicating suspicions that the Veteran is exaggerating, or in some cases fabricating, his problems and stressors regarding PTSD provide highly probative evidence against this claim.   

In this case, the Board notes that the weight of the competent evidence confirms that the Veteran does not have PTSD.  The Board finds that the opinions of the VA examiner in March 2011 are highly probative to the extent that she reviewed the Veteran's claims file, thoroughly interviewed the Veteran, and conducted diagnostic testing before rendering her final opinions.  Given the extensiveness of her examination as compared with PTSD screening evaluations conducted in August 2004, April 2005 and July 2007, the Board finds that the Veteran does not have PTSD.

In reviewing the claims file, the Board has considered whether an acquired psychiatric disorder other than PTSD may warrant service-connection.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  To that end, it is recognized that the VA examiner in 2011 diagnosed the Veteran with depressive disorder, not otherwise specified.  A review of her report, however, indicates that depressive disorder is not related to service, and thus service connection cannot be established for the disorder.

In considering the lay and medical histories, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Here, to the extent that symptoms of a psychiatric disorder are capable of lay observation, the Veteran's statements constitute competent evidence.  However,  while symptoms are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such symptomatology is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly the Veteran's statements averring to having PTSD and the etiology of any such PTSD are not competent.

With regard to testimony that he is competent to give, the Board has considered the credibility of such statements by the Veteran.  Here, the Veteran has been inconsistent with regard to his reports of symptomatology, as reflected by discrepancies in evaluations of 2004, 2005 and 2007 finding PTSD was present, while screenings in 2006, 2008, and 2011 found it was not present.  Additionally weighing against the Veteran's credibility is the clinical finding in 2011 of malingering, and comments throughout the record describing the Veteran as a poor historian.  Given these inconsistencies, the Board finds the Veteran to be an inconsistent historian, and not credible.

In total, the evidence of record indicates that the Veteran does not have PTSD, and to the extent that he does had depressive disorder, no competent evidence has been presented linking such depressive disorder to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Letters with information meeting the notice requirements of Kent were sent to the appellant in May 2006 and March 2011.

VCAA duty to notify was satisfied by way of two letters sent to the Veteran, both in May 2006.  These letters fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, the claims on appeal were readjudicated with issuance of a supplemental statement of the case in April 2011.

Next, VA has a duty to assist the appellant in the development of the claim.  However, under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Additionally, VA will give an individual attempting to reopen a finally decided claim assistance as outlined in 38 C.F.R. § 3.159(c)(1), (2) and (3).  38 C.F.R. § 3.159(c) (2010).  These subparagraphs relate to records not in custody of a Federal department or agency, records in Federal custody, and obtaining records in compensation claims.

Here, records relating to the Veteran's service have been obtained and associated with the claims file, as have records of VA treatment.  In addition, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified with regard to his application to reopen a claim of entitlement to service connection for frostbite of the hands and feet.

In the case of entitlement to service connection for an acquired psychiatric disorder,
the Veteran was afforded a VA examination in March 2011, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented and the results of diagnostic testing, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

In some circumstances, VA's duty to assist includes requesting verification of alleged PTSD stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  In this case, however, it has been shown that the Veteran does not have PTSD, and that any alleged stressors are not related to service.  Accordingly, there is no obligation for VA to coordinate research efforts with JSRRC to verify such alleged events.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The application to reopen the claim of entitlement to service connection for cold injury residuals of the hands and feet is denied.

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


